                  Case 5:18-cr-00258-EJD Document 694 Filed 02/02/21 Page 1 of 1
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3   UNITED STATES OF AMERICA,                       )
                                                     )            18-CR-258-EJD
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   ELIZABETH HOLMES and RAMESH                     )   (CIVIL LOCAL RULE 11-3)
     "SUNNY" BALWANI,                                )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, GUY SINGER                            , an active member in good standing of the bar of
 9    NEW YORK                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: RAMESH "SUNNY" BALWANI                       in the
                                                                STEPHEN A. CAZARES
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    51 West 52nd Street                                 777 Figueroa Street, Suite 3200
      New York, NY 10019-6119                             Los Angeles, CA 90017-5855
14
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 506-5000                                      (213) 612-2472
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    gsinger@orrick.com                                  scazares@orrick.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 828089       .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 01/26/21                                               GUY SINGER
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of GUY SINGER                                 is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 2/2/2021
                                                                                 XXXXXXXX JUDGE
                                                           UNITED STATES DISTRICT/MAGISTRATE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
